ITEMID: 001-92183
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: LEINO v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Mr Martti Leino, is a Finnish national who was born in 1937 and lives in Espoo. He was represented before the Court by Mr P. Kavonius, a lawyer practising in Lohja. The respondent Government were represented by their agent, Mr Arto Kosonen of the Ministry for Foreign Affairs.
The applicant had a voluntary pension insurance from 1988 until 2001 into which he paid in total 16,902.72 euros (EUR). From April 2001 his employer was responsible for paying contributions to the insurance policy and in November 2001 it paid one instalment of EUR 4,940.25.
By a decision of 20 August 2002 the Social Insurance Institution (kansaneläkelaitos - KELA, folkpensionsanstalten – FPA, hereafter “KELA”) granted the applicant an old-age pension (kansaneläke, folkspension) of EUR 154.85 per month as from 1 October 2002. The occupational pension (työeläke, arbetspension) paid to the applicant by a life insurance company was taken into consideration in calculating the amount of his old-age pension.
On 5 June 2003 an insurance company granted the applicant a pension based on his voluntary pension insurance retroactively as from 1 October 2002.
As a result of this new pension decision the KELA informed the applicant by letter of 10 June 2003 that there had been an error in the previous decision of 20 August 2002 and that his old-age pension would diminish as a result of the pending rectification. The applicant was invited to inform the KELA of his opinion on the rectification by 30 June 2003. A form to this effect was attached to the letter. The applicant did not reply to the letter.
On 30 June 2003 the KELA made a decision to cease the payment of the applicant’s old-age pension as of 1 July 2003 due to the increase in his other pensions. The applicant did not appeal against this decision which thus became final.
By a letter dated 1 July 2003 the KELA informed the applicant that the old-age pension he had received in the period between 1 October 2002 and 30 June 2003, in total EUR 1,404.81, was in fact in excess due to the new calculations and that he should let the KELA know his opinion on the matter by 12 July 2003. The applicant did not reply to the letter.
On 22 August 2003 the KELA decided to recover the entire old-age pension paid. The applicant was given two months to pay.
On 17 September 2003 the applicant appealed to the Appellate Board for Social Insurance (tarkastuslautakunta, prövningsnämnden) against the decision of 22 August 2003. He claimed that the entire voluntary pension was regarded by the KELA as one paid by his employer whereas he himself, the tax authorities and his insurance company considered the main part of that pension as being paid by the applicant.
On 26 August 2004 the Appellate Board dismissed his appeal, stating that there were no reasons for making an exception to the rule that pension payments to which the recipient was not entitled should be paid back.
On 13 October 2004 the applicant appealed to the Insurance Court, which dismissed his appeal on 23 February 2006 without elaborating on the reasons or addressing the specific circumstances of the applicant’s pension.
On 17 March 2006 the KELA requested the applicant to contact them regarding the schedule of repayments. Subsequently the insurance company’s lawyer contacted the KELA and provided additional clarifications, to no avail. On 11 May 2006 a payment order was sent to the applicant.
